Citation Nr: 1760645	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-32 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for kidney cancer.  

3.  Entitlement to service connection for a carotid artery body tumor.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1969 to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied service connection for prostate cancer; kidney cancer (listed as kidney cancer, status post left kidney radical nephrectomy, claimed as renal cancer with a loss of a left kidney); and for a carotid artery body tumor, all to include as due to Agent Orange exposure.  

Although the Veteran requested the opportunity to testify at a Board hearing and one was scheduled for November 2017, in October 2017 he withdrew the request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has prostate cancer, kidney cancer, and a carotid artery body tumor that are all related to service, to include as due to Agent Orange exposure.  He specifically maintains that he was exposed to Agent Orange while serving in Korea in the first part of 1971 with the 45th Transportation Company.  He also reports that while stationed in Korea, he was sent to the Republic of Vietnam on several occasions because he was qualified to work on Martin-Baker ejections seats.  He indicates that he was flown by helicopter to the Republic of Vietnam by his Warrant Officer for days at time.  The Veteran also asserts that his claimed condition was caused by Agent Orange exposure in Korea and Vietnam.  

The Veteran served on active duty in the Army from October 1969 to October 1971.  His DD Form 214 indicates that he had six months and nine days of Foreign and/or sea service, with the U.S. Army Pacific.  The Veteran's occupational specialty was listed as an airplane repairman.  

A June 2014 response from the National Personnel Records Center (NPRC) indicates that there were no records that the Veteran had exposure to herbicides (Agent Orange).  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of prostate cancer, kidney cancer, or a carotid artery body tumor.  

Post-service private treatment records show treatment for prostate cancer, kidney cancer, and for a carotid body tumor.  

The Board observes that in February 2012, the RO indicated that a review of the Veteran's complete personnel file showed no conclusive evidence of service in the Republic of Vietnam or the inlet waterways of the Republic of Vietnam.  The RO indicated that the Veteran's DD Form 214 shows service in Korea.  

Although the RO referred to a review of the Veteran's complete personnel file, the Board notes that the Veteran's complete personnel file is not of record.  Additionally, there is no indication that the Veteran's entire Official Military Personnel File (OMPF), to include the Veteran's Special Orders, has been requested.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A (b)(1) (West 2014); 38 C.F.R. § 3.159 (c)(1) (2016).  

In February 2012 the RO made a formal finding that the Veteran had no Vietnam service.  The Board, however, observes that there is no indication in the record that there has been an attempt to corroborate the Veteran's reports of exposure to Agent Orange when he was sent to the Republic of Vietnam on several occasions because he was qualified to work on Martin-Baker ejections seats.  The Veteran specifically indicates that he was flown by helicopter to the Republic of Vietnam by his Warrant Officer for days at time.  As the Veteran has specifically reported exposure to Agent Orange while performing work on Martin-Baker ejections seats in the Republic of Vietnam, an attempt must be made to address those contentions, to include possibly verifying the Veteran's claimed exposure through the U.S. Army and Joint Services Records Research Center (JSRRC).  

Accordingly, these issues are REMANDED for the followings:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's entire Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or temporary duty stations; all travel orders; pay stubs that reflect special pay status, travel vouchers, dislocation allowance and all TDY orders.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his travel to Vietnam during service, as well as travel to the DMZ in Korea.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, address the Veteran's reports of exposure to Agent Orange while working on Martin-Baker ejections seats in the Republic of Vietnam, to include, if necessary, a request that JSRRC, or other official source, to investigate and attempt to verify the Veteran's reports.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.  

4.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

